Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 1 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 2 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 3 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 4 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 5 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 6 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 7 of 8
Case 11-43369   Doc 174   Filed 11/20/20 Entered 11/20/20 05:37:45   Desc Main
                           Document     Page 8 of 8
